IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10193
                        Conference Calendar


BILLY R. CONNOR,

                                         Plaintiff-Appellant,

versus

CHARLES MARMOLEJO, CHARLES
REED, J. KELLER, DALE BROWN,
Warden, FCI, Big Spring, TX;
SANDRA KAZ,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:95-CV-135
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Billy R. Connor appeals the summary-judgment dismissal of

his complaint pursuant to 42 U.S.C. § 1983.    Connor’s § 1983

complaint is construed as an action brought pursuant to Bivens v.

Six Unknown Named Agents, 403 U.S. 388 (1971), because it alleges

a civil rights violation by federal defendants.    See Stephenson

v. Reno, 28 F.3d 26, 26 n.1 (5th Cir. 1994).    Connor contends

that the district court erred by granting summary judgment

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10193
                              - 2 -

because he raised genuine issues of material fact.   We have

reviewed the record and Connor’s brief and AFFIRM the district

court’s grant of summary judgment for essentially the same

reasons set forth by the district court.   Connor v. Marmolejo et

al., No. 1:95-CV-135 (N.D. Tx. Jan. 29, 1996).

     AFFIRMED.